Title: To James Madison from Fulwar Skipwith, 7 March 1805
From: Skipwith, Fulwar
To: Madison, James


Sir,
Paris, 7th. March 1805.
I have lately had the honor of receiving your letter of the 10th. of Novemr. last on the Subject of Mr. Barney’s claim against this Government for 156,559 Livres. The explanations offered by that Gentleman were not necessary for the information of any one of the late Authorities Acting under the Convention of 1803, because the evidence accompanied the vouchers in Support of that claim, of his having Creditted the French Republic in his general Account with the 31,000$ received in the united States.
I do not now furnish your Department with the general Statement of the Situation of American Claims, promised in my last letter to you of the 6th of October; and the reason is, that to the present hour the french Council of Liquidation, tho’ Solicited by our Minister as well as repeatedly by myself, have not afforded me a Complete View of either their Liquidations and rejections, previous to the dissolution of the American Board, on their various Changes, retrenchments, and modifications Since. Indeed, under present Circumstances, I am not aware that Such a Statement will be expected from me, Since the difficult & delicate task of Terminating the Transactions under the Convention has devolved on our able & virtuous Minister Genl. Armstrong; from whom I have witheld no information that I possess respecting those transactions, and to whom I Shall always with plesure render any Account of my own Agency under the 10th. Article of that Instrument, which he may be induced to ask.
The right of one Foreigner Suing another before the Tribunals of this Country has lately been decided in the Negative, by the Court of Appeals here, in the Case of Mr. Mountflorence against myself. I consider it of Sufficient importance to forward to you an Extract from the Judgment rendered by that Tribunal, together with a Copy of the Pleadings of my Lawyer in my defence. Convinced as I am of the illegality & injustice of Mr. Mountflorences pretentions and of their being ever Set aside by any Tribunal before whom he may hereafter Attempt to maintain them, I beg you to be persuaded that my plea of exception Against the Tribunals of this Country has arisen from the Single motive of Propriety in my official Character, & that because I Know the french Consul’s in the united States are not amenable to our laws in their transactions with french Citizens. I remain with great respect Sir, your most obt. Servt.
Fulwar Skipwith

P.S. 18th. March
I am induced to Accompany the foregoing Duplicate of my letter of the 7th. Inst., with Copies, in Continuation of those forwarded to your Departmt. the 6th. October last, of my letters to our late & present Minister. Should you take the trouble of looking them over, you will discover the origin & Causes of Some of the difficulties & embarrasments, which Still operate in the way of terminating the transactions under the Convention of 1803. I regret exceedingly that the result of this disagreeable business is Still unsettled; but I am Convinced that nothing will be neglected by Genl. Armstrong to arrive at that desirable issue.
F. S

